OFFICE     OF THE     All-ORNEY    GENERAL     OF TEXAS

                                 AUSTIN




EixmrabXa   J&n   Atmhiaon
County Attorney
Cooke county
Oainesoille~,Tex?Is
Dear sir!




          Your telsgraphlo re
matter ha6 been reoelmdl and
department. V:equote said r




                                                      w      or iim86      parer
                                                      les exaept    thoee
                                                         the  aon6tftution
                                               y    derllled    the polwexQ
                                                liabllitlee oi the own-
                                          roqhwhioh the deferent
                                          utes muat eouleall of the
                                          11 Tex. Jur. p. 563. It ia

                              the State. For your rurther fnfmna-
                             attaoh hereto a mpy of our opinion

          The 47th Leglalature, at ita Regular Sesskoonin 19@.,
appropriated for the Exeoutlve bepartment of our State Govern-
ment the sum of $$rWO fOT the f'ieOa1 Year 0ndFW A--t    31,
1943, for the "payxent of'le~varda
                                 and other expenses nsoeesarp
for law enf+oraementW~ (Page 1157, Aots of the Legislature,
Reg. See. 1941). Whether or not the payment of travel expenses
Honorable John r:tchison,Pags 2


bf a witness in a murder trial from a point outsfde QP the
State of Texas oan be made would be a queatlon for the Gover-
&n! to pass upon and he alond would have authority to patis
upon whether or not suoh expenses would be neees8ary for law
enforoemnt 60 that same oould be paid out of said law eu-
Zoroenent appropriation above referred to.
          For your laformatlon,    however, we oal&ed the Gover-
~OT*B &lae     and asked If’ axQh rUnd had ever tie’& used for
the purpose stated in your PeqWtst, and we weFe iufomed that
it ~I3gd~not‘beon asad ior suoh purpom, al80 t&at the Governor
stmf*d he .weuld not oare ta sstablioh   a preeBdent .ofallowing
m&k irrnd’b~ be yed fsr the purpose stated by you.
          Trusting   that t&la eatistaotorlly       anawere your in-
quiry, we remain
                                                Very tmaly yours
                                       ATTORREY    @ENERILIOF ‘lXXAi3.


                                                        a Bd-
                                                     Tas. Wa,Bassett
                                                           Assistant